In the above styled cause Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD, and Mr. Justice THOMAS are of the opinion that the decree of the Circuit Court should be reversed, while Mr. Justice BROWN, Mr. Justice BUFORD and Mr. Justice CHAPMAN, are of the opinion that the said decree should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed, therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 244, 37 So. R. 51, that the judgment of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur.